           Case 3:20-cv-03863-JSC Document 1 Filed 06/11/20 Page 1 of 6




 1 Robert B. Salgado (SBN 297391)
   DAVIS & NORRIS, LLP
 2 5755 Oberlin Drive, Suite 301
   San Diego, CA 92121
 3
   Phone Number 858-333-4103
 4 Fax Number: 205-930-9989
   Email: rsalgado@davisnorris.com
 5
   Dargan Ware (SBN 329215)
 6 John E. Norris (pro hac vice anticipated)
   Andrew Wheeler-Berliner (SBN 290495)
 7
   DAVIS & NORRIS, LLP
 8 2154 Highland Avenue South
   Birmingham, Alabama 35205
 9 Telephone; 205.930.9900
   dware@davisnorris.com
10 jnorris@davisnorris.com

11 andrew@davisnorris,com

12

13

14                              UNITED STATES DISTRICT COURT

15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

16

17 SEAN D. RANDALL, on behalf of himself and      ) Case No.:
   all others similarly situated,                 )
18                                                ) CLASS ACTION COMPLAINT
                               Plaintiff,         )
19                                                )
           vs.                                    ) June 11, 2020
20                                                )
   CHANGE.ORG, INC.                               )
21                             Defendant(s).      )
                                                  )
22                                                )
                                                  )
23                                                )
                                                  )
24                                                )
                                                  )
25                                                )
                                                  )
26

27

28

                                                 -1-
                                       CLASS ACTION COMPLAINT
           Case 3:20-cv-03863-JSC Document 1 Filed 06/11/20 Page 2 of 6




 1                                    CLASS ACTION COMPLAINT
 2                                            INTRODUCTION
 3      1. The death of George Floyd on May 28, 2020, at the hands of Minneapolis policeman Derek

 4 Chauvin, who pressed his knee into Mr. Floyd’s neck for nearly nine minutes, has shocked and

 5 horrified the nation and the world. Millions of people have decided to speak up, to protest in the

 6 streets, and to engage in various forms of activism online.

 7      2. Defendant Change.org, Inc. presents itself as a tool for this activism. Calling itself “The

 8 world’s platform for change,” Defendant encourages visitors to the site to create petitions requesting

 9 governments and other public actors to do particular things or make changes in their policies and

10 practices. It then hosts those petitions online and allows people to sign those petitions and share them

11 online.

12      3. After a person signs the petition, Change.org solicits donations from the people that signed

13 the petition, encouraging them to “chip in” and “be a hero” by donating three dollars or more. The

14 money that these people donated does not go to the organizers of the petition. Nor does it go to the

15 nominal beneficiaries of the petition, such as George Floyd’s family or the Black Lives Matter

16 movement. Rather, it uses the money to “circulate” the petitions on its own site, for the site’s

17 overhead, and for its own profit. See “Change.org doesn't donate the money raised through its record-

18 breaking George Floyd petition — and some donors say they feel misled,” Business Insider, available

19 at        https://www.businessinsider.com/change-org-george-floyd-donations-petition-keeps-money-

20 2020-6.

21      4. With respect to the petition seeking justice for George Floyd, the most popular ever created

22 on the site, Defendant has collected millions, perhaps tens of millions, of dollars. It has not used them

23 as promised.

24                               PARTIES JURISDICTION AND VENUE
25      5. Plaintiff Sean Randall is an adult resident citizen of Los Angeles County, California.

26      6. Defendant Change.Org, Inc. is a corporation incorporated in Delaware with its principal place

27 of business in San Francisco, California.

28      7. Jurisdiction is proper in this Court under 28 U.S.C. § 1332 because the claims in this case

                                                    -2-
                                          CLASS ACTION COMPLAINT
           Case 3:20-cv-03863-JSC Document 1 Filed 06/11/20 Page 3 of 6




 1 form part of a class action in which the amount in controversy exceeds the sum of $5,000,000.00 and

 2 the members of the nationwide class include citizens of different states than the defendant.

 3      8. Venue is proper in the Northern District of California under 28 U.S.C. § 1391(b) because the

 4 Defendant resides in this district, having its principal place of business in San Francisco.

 5                                         FACTUAL BACKGROUND
 6      9. There are multiple petitions on Change.Org seeking justice for George Floyd. The largest of

 7 these, created by a user named Kellen S., is the most-signed petition in the history of the site. It has

 8 over 17 million signatures, as of 4:30 pm on June 10, 2020. See https://www.change.org/p/mayor-

 9 jacob-frey-justice-for-george-floyd?source_location=discover _feed.

10      10. Plaintiff Sean Randall is one of those seventeen million. On June 6, 2020, he signed the

11 petition. When he did so, the next screen he saw on Change.Org asked him “Can you chip in $3 or

12 more to keep this petition on the agenda?” The screen also prompted Mr. Randall to “be a hero” and

13 join millions of other Change.Org users who had already donated to this petition. Mr. Randall decided

14 to donate $3.00.

15      11. The donation screen also made specific promises as to what Change.Org will do with the

16 money donated. According to the screen users see after signing the petition, “[c[hipping in allows

17 Change.org to put the petitions on billboards across country [sic], blanket social media with calls to

18 join, and email the petition to millions of people.”

19      12. There is no evidence that Defendant has spent the millions of dollars it has collected with this

20 petition on these specific undertakings. Rather, a Business Insider article indicates that most of the

21 money is spent either to circulate the petition on Change.org’s own site or for overhead. The rest

22 becomes profit. “Change.org doesn't donate the money raised through its record-breaking George

23 Floyd petition — and some donors say they feel misled,” Business Insider, available at

24 https://www.businessinsider.com/change-org-george-floyd-donations-petition-keeps-money-2020-

25 6. In other words, the company uses some of the money to pay itself to circulate the petition, and it

26 pockets the rest.

27      13. As of June 10, Change.Org has taken down the donate button this petition, after several users

28 realized that the donations were not going to Mr. Floyd’s family, the Black Lives Matter movement,

                                                   -3-
                                         CLASS ACTION COMPLAINT
            Case 3:20-cv-03863-JSC Document 1 Filed 06/11/20 Page 4 of 6




 1 or even the purposes that Defendant indicated on the donation screen.

 2       14. More than fifty former employees of Change.org wrote an open letter demanding that

 3 Change.org disclose how much money it raised through the petition at issue and donate that money

 4 to either Mr. Floyd’s family, Black Lives Matter, or related charities. See Former employees demand

 5 Change.org       donate    George     Floyd    petition   money,     News    Info   Park,   avaliable   at

 6 https://newsinfopark.com/economy/2020-06-09/article/former-employees-demand-change-org-

 7 donate-george-floyd-petition-money-66694/nip-web-desk-team/

 8                                               CLASS ALLEGATIONS
 9       15. This nationwide class action is maintainable against the defendants pursuant to Rule 23 of the

10 Federal Rules of Civil Procedure. Plaintiff seeks to represent the following class against defendant:

11           All individuals in the United States who donated to a petition including, but not limited
             to, the petition entitled “Justice for George Floyd” and available at the following url:
12           https://www.change.org/p/mayor-jacob-frey-justice-for-george-
             floyd?source_location=discover_feed. All employees of the Court and plaintiffs’
13           counsel are excluded.

14       16. Pursuant to Rule 23(a)(1), the class is so numerous that joinder of all class members is
15 impracticable. Defendant’s website states that seventeen million people have signed the petition, and

16 a screen shot taken on June 4th (attached as Exhibit A), shows that more than 8.9 million people had

17 either donated or shared the petition. A running scroll beside the donation button also showed

18 numerous donors with many more continuously added. Thus, the number of people who donated to

19 this petition is far too large for practicable joinder in a single suit.

20       17. Pursuant to Rule 23(a)(2), this case is predominated by questions of law and fact common to
21 all class members, including whether the defendant used the money as it promised to.

22       18. Pursuant to Rule 23(a)(3), the claims of the named plaintiffs are typical of those of the class.
23 Every member of the class donated to the “Justice for George Floyd” petition.

24       19. Pursuant to Rule 23(a)(4), the named plaintiffs will fairly and adequately represent the
25 interests of the class. The named plaintiffs have no interest adverse to the interests of absent class

26 members. The named plaintiffs have hired experienced class action plaintiff lawyers as class counsel,

27 who will diligently and competently represent the interests of the class.

28

                                                      -4-
                                            CLASS ACTION COMPLAINT
           Case 3:20-cv-03863-JSC Document 1 Filed 06/11/20 Page 5 of 6




 1      20. Pursuant to Rule 23(b), questions of law and fact common to all class members predominate

 2 over any questions affecting only individual class members. The claims of the named plaintiff, like

 3 those of all class members, arise out of conduct by the defendant to solicit donations, to promise to

 4 use those donations in specific ways, and to retain those donations as profit, affecting all class

 5 members in the same fashion. For these reasons, a class action is far superior to other available

 6 methods of adjudicating this controversy. Individual lawsuits would be inefficient and duplicative by

 7 comparison.

 8                             CLAIM FOR RELIEF – BREACH OF CONTRACT
 9      21. Plaintiff incorporates by reference the factual allegations of Paragraphs 9-14.

10      22. Under California law, “the elements of a cause of action for breach of contract are (1) the

11 existence of the contract, (2) plaintiff's performance or excuse for nonperformance, (3) defendant's

12 breach, and (4) the resulting damages to the plaintiff.” Oasis West Realty, LLC v. Goldman, 250 P.3d

13 1115, 1121 (Cal. 2011).

14      23. Plaintiff Sean Randall created a valid contract with Defendant Change.Org when he donated

15 money to the “Justice for George Floyd” petition.

16      24. Plaintiff performed under that contract by completing the donation to the petition.

17      25. Defendant breached the contract by failing to use the money as it promised to do. Whereas

18 Defendant promised to spend the donated money on billboards, circulation of the petition, and emails,

19 it has been used for overhead and profit at Change.org itself.

20                                             PRAYER FOR RELIEF
21        Plaintiff respectfully prays for the following relief,

22              (A) An order certifying the above-described class pursuant to Federal Rule of Civil

23              Procedure 23, with appropriate notice to absent class members;

24              (B) An order appointing plaintiffs’ counsel as class counsel for the nationwide class;

25              (C) A declaratory ruling that the defendants have engaged in the practices alleged herein

26              in violation of law;

27              (D) An order for an accounting of how Change.org utilizes its donations and an

28              injunction requiring that Change.org be transparent about its use of donations in the

                                                    -5-
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-03863-JSC Document 1 Filed 06/11/20 Page 6 of 6




 1            future;

 2            (E) After a jury trial, an award of money damages to Plaintiff and the class;

 3            (F) Any further or different relief the Court may find appropriate.

 4                                                 JURY DEMAND
 5            Plaintiffs demand trial by jury for all issues so triable.

 6

 7

 8
     DATED: June 11, 2020
 9
                                                                     Robert Salgado
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -6-
                                        CLASS ACTION COMPLAINT
